    Case 21-40512     Doc 64     Filed 08/17/21 Entered 08/17/21 14:25:28           Desc Main
                                   Document     Page 1 of 2


Megan M. Adeyemo (TX. Bar #24099595)
GORDON REES SCULLY MANSUKHANI, LLP
2200 Ross Avenue, Suite 3700
Dallas, TX 75201
Ph: (214) 231-4660 / Fax: (214) 461-4053
Email: madeyemo@grsm.com

Attorneys for CELTIC BANK CORPORATION


                          UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


In re:                                             )
                                                   )
TROPHY HOSPITALITY, LLC,                           )   Case No.: 21-40512-11
                                                   )
               Debtor.                             )   Chapter 11
                                                   )




       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF CELTIC BANK
    CRPORATION’S OBJECTION TO CONFIRMATION OF CHAPTER 11 SMALL
                    BUSINESS SUBCHAPTER V PLAN



         CELTIC BANK CORPORATION, in support of its Objection to Confirmation of
Chapter 11 Small Business Subchapter V Plan and pursuant to Rule 201 of the Federal Rules of

Evidence, respectfully requests that this Court take judicial notice of and consider the existence

of the documents on file with this Court as follows:

         1.    A true and correct copy of Celtic Bank’s proof of claim filed as fully secured in

the amount of $1,794,983.54 [Claim number 3] is attached hereto as Exhibit 1.

         2.    A true and correct copy of the Debtor’s Plan of Reorganization, including

projections in support of its Plan [Dkt. No. 43] is attached hereto as Exhibit 2.




1
    Case 21-40512      Doc 64      Filed 08/17/21 Entered 08/17/21 14:25:28         Desc Main
                                     Document     Page 2 of 2



          3.     A true and correct copy of Debtor’s filings with this Court on April 28, 2021

showing a book value of Celtic Bank’s collateral of $2,072,814.31 [Dkt. No. 23, p. 2], is attached

hereto as Exhibit 3.

          4.     A true and correct copy of Celtic Bank’s 1111(b)(2) election. [Dkt. No. 60] is

attached hereto as Exhibit 4.

          This Court is authorized to take judicial notice of the foregoing by Federal Rule of

Evidence 201 (d); see also, Lyon v. Gila River Indian Community, 626 F 3rd 1059 (9th Cir.

2010).)
          Dated: August 17, 2021
                                             GORDON REES SCULLY MANSUKHANI, LLP


                                             By: /s/ Megan M. Adeyemo
                                                 Megan M. Adeyemo
                                                 2200 Ross Avenue, Suite 3700
                                                 Dallas, TX 75201
                                                 Ph: (214) 231-4660 / Fax: (214) 461-4053
                                                 Email: madeyemo@grsm.com

                                                 Counsel for Celtic Bank Corporation



                                   CERTIFICATE OF SERVICE

       The undersigned certifies that on August 17, 2021, a true and correct copy of the
foregoing document was electronically filed and served via CM/ECF on all parties that have
entered an appearance and requested service in the above-referenced case.

                                             /s/ Anita Soto
                                             For Gordon Rees Scully Mansukhani LLP




2
